In a matrimonial action, the defendant appeals, as limited by her notice of appeal and brief, from so much of a judgment of divorce of the Supreme Court, Westchester County, dated November 27, 1978, as denied her alimony and awarded a counsel fee of only $2,000. Judgment modified, on the facts, by increasing the counsel fee by $318.80 so as to include codnsel’s disbursements. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. We agree that defendant has failed to establish her entitlement to alimony considering the respective circumstances of the parties, her annual salary, and her ability to be self-supporting. The counsel fee awarded was inadequate only to the extent indicated. Hopkins, J. P., Damiani, O’Connor and Weinstein, JJ., concur.